Case: 21-50407      Document: 00516168413         Page: 1     Date Filed: 01/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 14, 2022
                                  No. 21-50407                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Abel Pena-Saenz,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:20-CR-508-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Abel Pena-Saenz appeals his 21-month sentence for transporting
   illegal aliens for financial gain. He contends that the district court clearly
   erred by finding that he transported 12 aliens on his second trip as part of the
   basis for a guidelines enhancement. According to Pena-Saenz, the relevant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50407      Document: 00516168413           Page: 2     Date Filed: 01/14/2022




                                     No. 21-50407


   information in the presentence report (PSR) lacked sufficient indicia of
   reliability because it was based on the affidavit of a Border Patrol agent who
   did not participate in detaining or interviewing Pena-Saenz and did not
   explain how he obtained the information. Pena-Saenz asserts that the report
   of the investigation and his own sworn statement did not indicate the number
   of aliens involved in the second trip. He also contends that he was not
   required to rebut the information with his own evidence because it lacked an
   adequate evidentiary basis with sufficient indicia of reliability.
          The evidence in the PSR that Pena-Saenz’s second trip involved 12
   aliens appeared in the sworn affidavit of a Border Patrol agent filed in support
   of the criminal complaint. Based on the record in this case, the district court
   did not clearly err in finding that the information had sufficient indicia of
   reliability to support its probable accuracy. See United States v. Peterson, 977
   F.3d 381, 396 (5th Cir. 2020); United States v. Fields, 932 F.3d 316, 320 (5th
   Cir. 2019). The court could consider hearsay evidence, see United States v.
   Andaverde-Tinoco, 741 F.3d 509, 525 (5th Cir. 2013), and reasonably infer that
   the information was obtained from the agents who personally interviewed
   Pena-Saenz, see United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
          Because Pena-Saenz did not offer any evidence in rebuttal, the district
   court was entitled to rely on the evidence in the PSR based on the affidavit.
   See United States v. Lucio, 985 F.3d 482, 488 (5th Cir.), cert. denied, 142 S. Ct.
   177 (2021); Peterson, 977 F.3d at 396. Accordingly, its finding that the second
   trip involved 12 aliens was plausible in light of the record as a whole and was
   not clearly erroneous. See United States v. Williams, 610 F.3d 271, 292 (5th
   Cir. 2010). Our decision in United States v. Elwood, 999 F.2d 814 (5th Cir.
   1993), is distinguishable because the enhancement here is supported by
   detailed factual information and not simply, as in Elwood, 999 F.2d at 817, the
   conclusory assertion of the probation officer, agents, and prosecutor that the
   enhancement should apply.



                                           2
Case: 21-50407   Document: 00516168413         Page: 3   Date Filed: 01/14/2022




                                No. 21-50407


         Accordingly, the judgment of the district court is AFFIRMED.




                                     3